DETAILED ACTION

Status of Claims
Claims 1-6 are pending and presented for examination on the merits.
Claims 1-6 are currently amended.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was submitted on 08/19/2022.  The IDS is being considered by the examiner.

Status of Previous Claim Objections
The previous objection to claim 1 regarding an informality is withdrawn in view of the amendments to the claim.
The previous objection to claim 6 for being in improper dependent form is withdrawn in view of the amendments to the claim.
The previous objection to claim 7 for being in improper dependent form is moot in view of the canceled status of the claim.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 1-5 for being indefinite under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to the claims, except for the rejection of claim 4 (para. 18), which is maintained for reasons explained below.

Claim Objections
Claim 1 is objected to because of the following informalities: In the limitation “then grinding the solid magnetic object for form a magnetic powder,” the “for” should be “to” (“then grinding the solid magnetic object to form a magnetic powder”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “second” in the limitation “in a second controlled heating and cooling process,” as it applies to the annealing step, is indefinite because it lacks clarity.  The term “second” implies that there is a first controlled heating and cooling.  However, the claim does not identify a first controlled heating and cooling process.  Therefore, it is unclear whether there is supposed to be a first controlled heating and cooling that precedes the annealing step.
Regarding claims 2-6, the claims are likewise rejected, as they require all limitations of claim 1.
Regarding claim 4, the claim is indefinite because it appears internally inconsistent as well as inconsistent with the instant spec and the art.  See MPEP § 2173.03.  With respect to the claim, the preamble recites that the multipole order ‘n’ is greater than 1.  However, the claim recites that the second region ‘n’ is less than -1 (n < -1).  With respect to the instant spec, the spec states that ‘n’ is negative (i.e., less than zero) when the flux is outward directed (outside-directed flux) (para. [0022]), whereas the claim recites that the outside-directed flux has a multipole order greater than 1.
With respect to the art, the claim also appears inconsistent.  For example, Bjørk discloses that ‘p’ (corresponds to multipole order ‘n’) is less than 0 (p < 0) for an external field case (corresponds to outside-directed flux).  Page 133 – Equation (1); page 136 – left col. starting under Equation (22).  Thus, for an outside-directed flux, it is unclear how claim 4 can recite a second region of n< -1 while the claimed multipole order and third region are both greater than 1 (n>1).    

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0118467 (A1) to Sato et al. (“Sato”) in view of US 2018/0108464 (A1) or WO 2016/152979 (A1) to Fujikawa et al. (“Fujikawa”) and further in view of Bjørk et al., “Analysis of the magnetic field, force, and torque for two-dimensional Halbach cylinders,” Journal of Magnetism and Magnetic Materials, 322, 2010, pp. 133-141 (“Bjørk”) and US 2005/0008838 (A1) to Ohshima et al. (“Ohshima”)
US 2018/0108464 (A1) will serve as a translation of WO 2016/152979 (A1).  All citations to Fujikawa will refer to the US publication unless otherwise noted.
Regarding claims 1 and 2, Sato teaches a method of making a sintered magnet cylindrical in shape.  Title; abstract; para. [0032].  The method includes the following steps: (a) providing an ingot (solid magnetic object) containing Nd, Fe, and B by melting each element each having a certain purity in a vacuum melting furnace (preparing a powder metal containing desired amounts of neodymium, iron, and boron; heating to melting point under vacuum; and cooling to form a solid magnetic object) (para. [0125]); (b) coarsely crushing the ingot and then finely pulverizing by milling to form fine powder (crushing and grinding the solid magnetic object to form powder) (para. [0125]); (c) molding the fine powder in a magnetic field under a molding pressure by a horizontal-field vertical molding machine (placing powder in a die; while the magnetic field is applied, pressing the powder with a hydraulic or mechanic ram to compress it) (para. [0060]-[0068], [0125]; FIGS. 1A-9); (d) sintering the molded powder to produce (sintering the compressed powder to fuse it into a solid magnet) (para. [0126]); and (e) machining after sintering to achieve the stated dimensions (machining to produce a desired shape) (para. [0101], [0126], [0161], [0174]).  
At least Figs. 1B and 2B show that the powder is placed in a die or mold that has the shape of the desired cylinder (approximate shape of the magnet).  Machining is carried out to achieve the stated dimensions.  Para. [0101], [0126], [0161], [0174].  Since machining is the removal of material, this suggests that the sintered magnet is slightly larger than the final desired directions.  Because sintering causes shrinking via the consolidation of adjacent particles and the reduction of empty gaps between particles (densification), the molded (compressed) object must also at least slightly larger to account for shrinkage.
This is supported by Fujikawa, directed to making sintered rare-earth magnets, which teaches that shrinkage is taken into consideration during sintering, but that accuracy can be attained in a sintering process.  Para. [0085], [0098].  Although Sato does not five a specific tolerance range, such as within about 0.125 inch as claimed, one of ordinary skill in the art would have selected an appropriate molded object size slightly bigger than the dimensions of the final magnet in order to make up for the shrinking during sintering.  The exact amount would depend on packing density of the particles during molding (compression).
Sato does not teach a step of annealing for the purpose of removing residual stresses.
Fujikawa teaches annealing the sintered body by heating from room temperature to a desired end temperature over a period of time and then rapidly cooled (annealing in a controlled heating and cooling process to remove residual stresses) (para. [0173], [0174]).  Annealing is a process for softening metals including the relief of stress.  Because the sintered magnets of Sato was subjected to molding under pressure, it would have been obvious to one of ordinary skill in the art to have annealed the sintered magnet in order to remove any stressed introduced from the pressing step.
Sato teaches that the magnet is in the shape of a cylinder (21) comprising an inner diameter (inner radius) and outer diameter (outer radius).  Figs. 7 and 8.  The area inside the inner diameter corresponds with the claimed first region.  The section between the inner and outer diameters is the magnet itself (corresponds to the magnetic material second region).  The area beyond the outer diameter corresponds with a third region.  See cross-section of magnet in Figs. 1A, 1B, 7, and 8.
Sato does not teach the cylindrical magnet has defined by the claimed inside-directed flux, outside-directed flux, or the magnetization point equations.
Bjørk discloses a method of constructing (providing) a Halbach cylinder containing a permanent magnet (flux-directed magnetic assembly).  Abstract.  The magnet construction comprises three concentric circular regions in cross section, with a magnet Region II (second region, permanent magnet, and having a radius) disposed between an outer Region III (third region) and an inner Region I (first region).  Fig. 2.   
The cylinder is hollow with a remanent flux density at any point that varies continuously in polar coordinates (independent for the point along the radius) as follows:

    PNG
    media_image1.png
    127
    591
    media_image1.png
    Greyscale

The ‘p’ value corresponds to claimed ‘n.’  Page 133, left column.  
When ‘p’ is positive, the field is directed into the cylinder bore (internal field) (inside-directed flux where first region contains enhanced magnetic flux and said third region is quasi-flux free).  When ‘p’ is negative, the field is directed outwards from the cylinder bore (external field) (outside-directed flux where first region is quasi-flux free and third region contains an enhanced magnetic flux).  Page 133, left column.  Fig. 1.
The flux density is homogeneous (substantially constant throughout said second region).  Page 141, left column, fourth paragraph.
Bjørk does not teach a process for manufacturing the Halbach cylinder.  
Fujikawa teaches that sintered rare-earth magnets comprising Nd, Fe, and B can be made into any shape such as an annular shape and having an Halbach arrangement.  Para. [0107], [0108]; Fig. 15.  Annular magnets of Halbach arrangement are believed to have a prospective future in applications for synchronized linear motors.  Para. [0107].
It would have been obvious to one of ordinary skill in the art to have made the Halbach magnets of Bjørk by the method of Sato because Sato’s process is inexpensive and capable of producing high-performance magnets (para. [0032]-[0034]), which in turn would permit one to make part for synchronized linear motors for low cost.  
Sato does not teach a step of coating the magnet.
Ohshima, directed to rare-earth permanent magnets, teaches that rare-earth magnets are apt to be oxidized and corroded in ambient environments.  Para. [0003].  As a result, it is important to place a protective film on the magnet to make the magnet more resistant to corrosion.  Para. [0007]-[0009].  It would have been obvious to one of ordinary skill in the art to have added a coating step to the process of Sato because a coating would reduce corrosion of the magnet.
Regarding claim 3, Bjørk teaches in the case of an internal field where p > 1, the following equations are found (page 136, left column):

    PNG
    media_image2.png
    486
    497
    media_image2.png
    Greyscale


Regarding claim 4, Bjørk teaches in the case of an external field where p < 0, the following equations are found (page 136, left column):

    PNG
    media_image3.png
    466
    493
    media_image3.png
    Greyscale



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Fujikawa and further in view of Bjørk and Ohshima, as applied to any of claims 1-4 above (claim 5) or as applied to claim 1 (claim 6), and further in view of US 2009/0206974 (A1) to Meinke (“Meinke”).
Regarding claims 5 and 6, Sato in view of Fujikawa, Bjørk, and Ohshima do not teach producing the magnetic flux by at least one double-helix magnet.
Meinke, directed to helical coil design, teaches that a direct double helix technology can provide higher current density, more efficient force containment, and better cooling.  Para. [0138].  It would have been obvious to one of ordinary skill in the art to have used the coil design in Meinke to produce the magnetic flux in the magnet of Sato, as modified by Fujikawa, Bjørk, and Ohshima, in order to not only increase capacity to run higher current density but also to allow for better cooling.

Response to Arguments
Applicant’s arguments have been carefully considered, but they are moot because of the new ground of rejection.

Pertinent Prior Art
The prior art is made of record and is considered pertinent to applicant's disclosure:
Metals Handbook Glossary of Metallurgical and Metalworking Terms discloses definitions for annealing, casting, ingot, machining, and sintering.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
November 18, 2022